Citation Nr: 0406568	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for popliteal scar 
of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for dysentery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

A motion to advance this case on docket, due to the veteran's 
age was received by the Board in March 2004.  This motion was 
granted by the Board in the same month.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

In his substantive appeal, the veteran avers that he has a 
stomach condition that is the result of his service-connected 
dysentery.  A claim for a stomach condition, as secondary to 
the service-connected dysentery, is thus inferred and is 
referred to the RO for appropriate action.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


REMAND

Prior to the veteran's claim, the Veterans Claims Assistance 
Act (VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the Board notes that the VA examination, conducted in 
September 2001, provide an inadequate basis upon which to 
adjudicate the veteran's claims.  The examination was 
conducted absent review of the veteran's claims file.  In 
addition, in his notice of disagreement, dated in January 
2002, the veteran specifically stated that his conditions had 
worsened.  The Board thus finds it would be helpful to afford 
the veteran current examinations, to include review of the 
claims file.  See 38 C.F.R. § 3.159(c)(4) (2003).

Second, the record reflects that the veteran continues to 
receive treatment at the VA Medical Center (MC) in North 
Little Rock, Arkansas.  Yet the most recent VA treatment 
records present in the claims file are dated in 1999.  These 
records must be obtained.

Third, it does not appear that the RO has given the veteran 
clear notice of the VCAA, and the changes in regulation and 
law effected by this Act.  In addition, the Board notes that 
the regulations governing skin disabilities were revised, 
effective on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 
2002).  The RO has not had the opportunity to review the 
veteran's claim under the new criteria, or to give him notice 
of the new regulations.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his service connected left 
knee disability, left knee scar, pes 
planus, and dysentery.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected left knee disability, left knee 
scar, pes planus, and dysentery that are 
not already of record.  In particular, 
the RO should request inpatient and 
outpatient records, to include any and 
all clinical medical records for 
treatment accorded the veteran at VAMCs 
in North Little Rock, Arkansas, and 
Memphis, Tennessee from January 1999 to 
the present.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature and extent of his 
service-connected left knee disability, 
left knee scar, pes planus, and 
dysentery.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested left knee disability, 
left knee scar, pes planus, and 
dysentery.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested left knee disability, 
left knee scar, pes planus, and 
dysentery.
?	Complete any diagnostic and clinical 
tests required, to include range of 
motion studies of and X-rays, and 
provide symptoms for all left knee, 
left knee scar, pes planus, and 
dysentery pathology identified.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for increased 
evaluations for the service-connected 
left knee disability, left knee scar, pes 
planus, and dysentery, including 
consideration of all revised regulations 
governing the evaluation of skin 
disabilities.  See 67 Fed. Reg. 49590 
(July 31, 2002).  

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



